DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 1-14 and 16-20 are allowed.

With regards to 35 USC 101, claims 1-14 and 16-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards a survey method for determining the appropriateness of the administration of over-the-counter metformin and administering the metformin to a subject. The invention is partially recited towards an abstract idea of determining the appropriateness of the  administration of over-the-counter metformin, however with the recitation of administering the metformin with a specific administered  OTC dosage and administering the metformin to the subject after authorization of a re-ordering provision, the invention provides a specific prophylaxis for a medical condition (high blood sugar) in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 1-14 and 16-20 are patent eligible under 35 USC 101.

Allowable Subject Matter
In relation to the invention’s novelty, all of the previously recited references in the previous Final Rejection office action and additional references as described below do not teach the entirety of the claimed invention separately nor in combination:

WO 2010/041052 A1 to Dawson et al. teaches of an automated system to provide a questionnaire to a patient to determine, based on the results of the questionnaire, if the patient is eligible for an e-prescription for a drug, or authorized for direct in person prescribing, however does not teach of the tiered survey system that is specific for OTC use of metformin with specific questions of risk factors associated with the drug. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/23/22